          Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 1 of 27 Page ID #:446



      1   TRACY L. WILKISON
          Acting United States Attorney
      2   BRANDON D. FOX
          Assistant United States Attorney
      3   Chief, Criminal Division
          ELIA HERRERA (Cal. Bar No. 293278)
      4   Assistant United States Attorney
          General Crimes Section
      5        1200 United States Courthouse
               312 North Spring Street
      6        Los Angeles, California 90012
               Telephone: (213) 894-2024
      7        Facsimile: (213) 894-0141
               E-mail:    elia.herrera@usdoj.gov
      8
          Attorneys for Plaintiff
      9   UNITED STATES OF AMERICA

    10
                                   UNITED STATES DISTRICT COURT
    11
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
    12
          UNITED STATES OF AMERICA,               No. CR 19-59-AB
    13
                      Plaintiff,                  PLEA AGREEMENT FOR DEFENDANT ALMA
    14                                            ZUNO
                           v.
    15

    16    ALMA ZUNO,

    17                Defendant.

    18

    19         1.      This constitutes the plea agreement between Alma Zuno

    20    (“defendant”) and the United States Attorney’s Office for the

    21    Central District of California (the “USAO”) in the above-captioned

    22    case.     This agreement is limited to the USAO and cannot bind any

    23    other federal, state, local, or foreign prosecuting, enforcement,

    24    administrative, or regulatory authorities.

    25                               DEFENDANT’S OBLIGATIONS

    26         2.      Defendant agrees to:

    27

    28
  CDP
5/10/21                                          1
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 2 of 27 Page ID #:447



 1              a)    Participate in the Conviction And Sentence

 2   Alternative (“CASA”) program, pursuant to the terms set forth in the

 3   CASA Program Contract attached as Exhibit A.

 4              b)    At the earliest opportunity requested by the USAO and

 5   provided by the Court, appear and plead guilty to count six of the

 6   indictment in United States v. Alma Zuno, CR No. 19-59-AB-1, which

 7   charges defendant with possession of fifteen or more unauthorized

 8   access devices, in violation of 18 U.S.C. § 1029(a)(3).

 9              c)    Not contest facts agreed to in this agreement.

10              d)    Abide by all agreements regarding sentencing

11   contained in this agreement.

12              e)    Appear for all court appearances, including all CASA

13   program appearances, surrender as ordered for service of sentence,

14   obey all conditions of any bond, and obey any other ongoing court

15   order in this matter.

16              f)    Not commit any crime; however, offenses that would be

17   excluded for sentencing purposes under United States Sentencing

18   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are

19   not within the scope of this agreement.

20              g)    Be truthful at all times with the United States

21   Probation and Pretrial Services Office and the Court.

22              h)    Pay the applicable special assessment at or before

23   the time of sentencing unless defendant has demonstrated a lack of

24   ability to pay such assessment.

25              i)    If defendant successfully completes the CASA program,

26   as a condition of and prior to any dismissal of criminal charges as

27   the result of the successful completion of the CASA program,

28   stipulate to the entry of a restitution order that (i) requires the

                                            2
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 3 of 27 Page ID #:448



 1   continuing payment of restitution even if criminal charges are

 2   dismissed as the result of successful completion of the CASA

 3   program; and (ii) consents to the Court’s retention of jurisdiction

 4   for the purposes of imposing a contempt sanction if defendant

 5   knowingly fails to pay restitution as required following any

 6   dismissal of criminal charges.

 7              j)    Not seek the discharge of any restitution obligation,

 8   in whole or in part, in any present or future bankruptcy proceeding.

 9              k)    Complete the Financial Disclosure Statement and,

10   within 30 days of execution of this plea agreement, deliver the

11   signed and dated statement, along with all of the documents

12   requested therein, to the USAO by either email at

13   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

14   Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

15   Angeles, CA 90012.

16              l)    Authorize the USAO to obtain a credit report upon

17   returning a signed copy of this plea agreement.

18                              THE USAO’S OBLIGATIONS

19        3.    The USAO agrees to:

20              a)    Consent to defendant’s participation in the CASA

21   program, pursuant to the terms set forth in the CASA Program

22   Contract attached as Exhibit A.

23              b)    Not contest facts agreed to in this agreement.

24              c)    If defendant successfully completes the CASA program

25   and stipulates to the entry of a restitution order as required by

26   subparagraph 2(i) above: (i) join in a motion to permit defendant to

27   withdraw the guilty plea entered by defendant pursuant to this

28   agreement, and (ii) move to dismiss as against defendant both the

                                            3
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 4 of 27 Page ID #:449



 1   count to which defendant entered a guilty plea pursuant to this

 2   agreement and the remaining counts of the indictment.

 3              d)    If defendant does not successfully complete the CASA

 4   program: (i) abide by all agreements regarding sentencing contained

 5   in this agreement; (ii) at the time of sentencing, move to dismiss

 6   the remaining counts of the indictment as against defendant;

 7   defendant agrees, however, that at the time of sentencing the Court

 8   may consider any dismissed charges in determining the applicable

 9   Sentencing Guidelines range, the propriety and extent of any

10   departure from that range, and the sentence to be imposed; and

11   (iii) at the time of sentencing, provided that defendant

12   demonstrates an acceptance of responsibility for the offense up to

13   and including the time of sentencing, recommend a two-level

14   reduction in the applicable Sentencing Guidelines offense level,

15   pursuant to U.S.S.G. § 3E1.1, and recommend and, if necessary, move

16   for an additional one-level reduction if available under that

17   section.

18                              NATURE OF THE OFFENSE

19        4.    Defendant understands that for defendant to be guilty of

20   the crime charged in count six, that is, possession of fifteen or

21   more access devices, in violation of 18 U.S.C. § 1029(a)(3), the

22   following must be true: (1) defendant knowingly possessed at least

23   fifteen unauthorized access devices at the same time; (2) defendant

24   knew that the devices were unauthorized; (3) defendant acted with

25   the intent to defraud, that is, with intent to deceive and cheat;

26   and (4) defendant’s conduct in some way affected commerce between

27   one state and another state, or between a state of the United States

28   and a foreign country.

                                            4
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 5 of 27 Page ID #:450



 1                            PENALTIES AND RESTITUTION

 2        5.    Defendant understands that the statutory maximum sentence

 3   that the Court can impose for a violation of Title 18, United States

 4   Code, Section 1029(a)(3), is: 10 years’ imprisonment; a three-year

 5   period of supervised release; a fine of $250,000 or twice the gross

 6   gain or gross loss resulting from the offense, whichever is

 7   greatest; and a mandatory special assessment of $100.

 8        6.    Defendant agrees to make full restitution to the victims

 9   of the offense to which defendant is pleading guilty.           Defendant

10   agrees that, in return for the USAO’s compliance with its

11   obligations under this agreement, the Court may order restitution to

12   persons other than the victims of the offense to which defendant is

13   pleading guilty and in amounts greater than those alleged in the

14   count to which defendant is pleading guilty.         In particular,

15   defendant agrees that the Court may order restitution to any victim

16   of any of the following for any losses suffered by that victim as a

17   result: (a) any relevant conduct, as defined in U.S.S.G. § 1B1.3, in

18   connection with the offenses to which defendant is pleading guilty;

19   and (b) any counts dismissed pursuant to this agreement as well as

20   all relevant conduct, as defined in U.S.S.G. § 1B1.3, in connection

21   with those counts.     The parties currently believe that the

22   applicable amount of restitution is approximately $1,230.12, but

23   recognize and agree that this amount could change based on facts

24   that come to the attention of the parties prior to sentencing.

25        7.    Defendant understands that supervised release is a period

26   of time following imprisonment during which defendant will be

27   subject to various restrictions and requirements.          Defendant

28   understands that if defendant violates one or more of the conditions

                                            5
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 6 of 27 Page ID #:451



 1   of any supervised release imposed, defendant may be returned to

 2   prison for all or part of the term of supervised release authorized

 3   by statute for the offense that resulted in the term of supervised

 4   release, which could result in defendant serving a total term of

 5   imprisonment greater than the statutory maximum stated above.

 6        8.    Defendant understands that, by pleading guilty, defendant

 7   may be giving up valuable government benefits and valuable civic

 8   rights, such as the right to vote, the right to possess a firearm,

 9   the right to hold office, and the right to serve on a jury.

10   Defendant understands that she is pleading guilty to a felony and

11   that it is a federal crime for a convicted felon to possess a

12   firearm or ammunition.     Defendant understands that the conviction in

13   this case may also subject defendant to various other collateral

14   consequences, including but not limited to revocation of probation,

15   parole, or supervised release in another case and suspension or

16   revocation of a professional license.        Defendant understands that

17   unanticipated collateral consequences will not serve as grounds to

18   withdraw defendant’s guilty plea.

19        9.    Defendant understands that, if defendant is not a United

20   States citizen, the felony conviction in this case may subject

21   defendant to: removal, also known as deportation, which may, under

22   some circumstances, be mandatory; denial of citizenship; and denial

23   of admission to the United States in the future.          The Court cannot,

24   and defendant’s attorney also may not be able to, advise defendant

25   fully regarding the immigration consequences of the felony

26   conviction in this case.      Defendant understands that unexpected

27   immigration consequences will not serve as grounds to withdraw

28   defendant’s guilty plea.

                                            6
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 7 of 27 Page ID #:452



 1                                   FACTUAL BASIS

 2        10.    Defendant admits that defendant is, in fact, guilty of the

 3   offense to which defendant is agreeing to plead guilty.           Defendant

 4   and the USAO agree to the statement of facts provided below and

 5   agree that this statement of facts is sufficient to support a plea

 6   of guilty to the charge described in this agreement and to establish

 7   the Sentencing Guidelines factors set forth in paragraph 12 below

 8   but is not meant to be a complete recitation of all facts relevant

 9   to the underlying criminal conduct or all facts known to either

10   party that relate to that conduct.

11        On or about November 6, 2018, in Los Angeles County, within the

12   Central District of California, defendant and co-defendant Nicholas

13   Mijangos (“co-defendant Mijangos”), knowingly possessed at their

14   residence approximately 84 credit card numbers, debit card numbers,

15   bank account numbers, Social Security numbers, and other account

16   numbers (collectively, “the access devices”), at least fifteen of

17   which belonged to real persons other than defendant and co-defendant

18   Mijangos.   Defendant possessed these access devices without

19   authorization and with the intent to defraud, and her possession

20   affected interstate and foreign commerce.         Defendant and co-

21   defendant Mijangos also possessed approximately 190 pieces of mail

22   and mail matter that had been stolen from the United States mail and

23   were addressed to persons other than defendant and co-defendant

24   Mijangos.   When defendant possessed this mail and mail matter, she

25   knew such mail and mail matter were stolen.

26        Beginning on a date unknown, and continuing to on or about

27   November 5, 2018, in Los Angeles County, within the Central District

28   of California, and elsewhere, defendant and co-defendant Mijangos,

                                            7
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 8 of 27 Page ID #:453



 1   each aiding and abetting the other, knowingly carried out a scheme

 2   or plan to obtain monies, funds, assets, and other property from

 3   Wells Fargo Bank, N.A. (“Wells Fargo”) and Citibank, N.A. (“Citi”),

 4   both of which were financial institutions insured by the Federal

 5   Deposit Insurance Corporation, by making false statements and

 6   promises and concealing material facts.         Defendant and co-defendant

 7   Mijangos used at least two of the access devices they possessed

 8   unlawfully -- bank cards issued by Wells Fargo and Citi -- to make

 9   unauthorized, fraudulent purchases at retail stores and to rent a

10   storage unit.    In so doing, defendant and co-defendant Mijangos,

11   each aiding and abetting the other, made false statements or

12   promises or concealed material facts, and acted with the intent to

13   defraud; that is, they falsely represented to Wells Fargo and Citi

14   that they were the victim accountholders and were authorized to make

15   the purchases and concealed that the purchases were unauthorized.

16        In total, defendant and co-defendant Mijangos actually caused

17   losses of approximately $1,230.12 and intended to cause losses of

18   over $15,000.    Defendant’s conduct involved 10 or more victims, that

19   is, 10 or more persons whose means of identification were used

20   unlawfully or without authority.

21                                SENTENCING FACTORS

22        11.   Defendant understands that in determining defendant’s

23   sentence the Court is required to calculate the applicable

24   Sentencing Guidelines range and to consider that range, possible

25   departures under the Sentencing Guidelines, and the other sentencing

26   factors set forth in 18 U.S.C. § 3553(a).         Defendant understands

27   that the Sentencing Guidelines are advisory only, that defendant

28   cannot have any expectation of receiving a sentence within the

                                            8
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 9 of 27 Page ID #:454



 1   calculated Sentencing Guidelines range, and that after considering

 2   the Sentencing Guidelines and the other § 3553(a) factors, the Court

 3   will be free to exercise its discretion to impose any sentence it

 4   finds appropriate up to the maximum set by statute for the crime of

 5   conviction.

 6        12.   Defendant and the USAO agree to the following applicable

 7   Sentencing Guidelines factors:

 8        Base Offense Level:                   6      U.S.S.G. § 2B1.1(a)(2)
 9        Intended Loss of $15,000+:         +4     U.S.S.G. § 2B1.1(b)(1)(C)
10        10+ Victims:                       +2     U.S.S.G. § 2B1.1(b)(2)(A)
11

12   Defendant and the USAO reserve the right to argue that additional

13   specific offense characteristics, adjustments, and departures under

14   the Sentencing Guidelines are appropriate.

15        13.   Defendant understands that there is no agreement as to

16   defendant’s criminal history or criminal history category.

17        14.   Defendant and the USAO reserve the right to argue for a

18   sentence outside the sentencing range established by the Sentencing

19   Guidelines based on the factors set forth in 18 U.S.C.

20   §§ 3553(a)(1), (a)(2), (a)(3), (a)(6), and (a)(7).

21                        WAIVER OF CONSTITUTIONAL RIGHTS

22        15.   Defendant understands that by pleading guilty, defendant

23   gives up the following rights:

24              a)    The right to persist in a plea of not guilty.

25              b)    The right to a speedy and public trial by jury.

26              c)    The right to be represented by counsel –- and if

27   necessary have the Court appoint counsel -- at trial.           Defendant

28   understands, however, that, defendant retains the right to be

                                            9
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 10 of 27 Page ID #:455



 1   represented by counsel –- and if necessary have the Court appoint

 2   counsel -– at every other stage of the proceeding.

 3               d)   The right to be presumed innocent and to have the

 4   burden of proof placed on the government to prove defendant guilty

 5   beyond a reasonable doubt.

 6               e)   The right to confront and cross-examine witnesses

 7   against defendant.

 8               f)   The right to testify and to present evidence in

 9   opposition to the charges, including the right to compel the

10   attendance of witnesses to testify.

11               g)   The right not to be compelled to testify, and, if

12   defendant chose not to testify or present evidence, to have that

13   choice not be used against defendant.

14               h)   Any and all rights to pursue any affirmative

15   defenses, Fourth Amendment or Fifth Amendment claims, and other

16   pretrial motions that have been filed or could be filed.

17                          WAIVER OF APPEAL OF CONVICTION

18         16.   Defendant understands that, with the exception of an

19   appeal based on a claim that defendant’s guilty plea was

20   involuntary, by pleading guilty defendant is waiving and giving up

21   any right to appeal defendant’s conviction on the offense to which

22   defendant is pleading guilty.       Defendant understands that this

23   waiver includes, but is not limited to, arguments that the statute

24   to which defendant is pleading guilty is unconstitutional, and any

25   and all claims that the statement of facts provided herein is

26   insufficient to support defendant’s plea of guilty.

27

28

                                            10
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 11 of 27 Page ID #:456



 1                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 2         17.   Defendant agrees that, provided the Court imposes a total

 3   term of imprisonment on all counts of conviction within or below the

 4   range corresponding to an offense level of 10 and the criminal

 5   history calculated by the Court, defendant gives up the right to

 6   appeal all of the following: (a) the procedures and calculations

 7   used to determine and impose any portion of the sentence; (b) the

 8   term of imprisonment imposed by the Court; (c) the fine imposed by

 9   the Court, provided it is within the statutory maximum; (d) to the

10   extent permitted by law, the constitutionality or legality of

11   defendant’s sentence, provided it is within the statutory maximum;

12   (e) the amount and terms of any restitution order, provided it

13   requires payment of no more than $1,230.12; (f) the term of

14   probation or supervised release imposed by the Court, provided it is

15   within the statutory maximum; and (g) any of the following

16   conditions of probation or supervised release imposed by the Court:

17   the conditions set forth in Second Amended General Order 20-04 of

18   this Court; the drug testing conditions mandated by 18 U.S.C.

19   §§ 3563(a)(5) and 3583(d); and the alcohol and drug use conditions

20   authorized by 18 U.S.C. § 3563(b)(7).

21         18.   The USAO agrees that, provided (a) all portions of the

22   sentence are at or below the statutory maximum specified above and

23   (b) the Court imposes a term of imprisonment within or above the

24   range corresponding to an offense level of 10 and the criminal

25   history category calculated by the Court, the USAO gives up its

26   right to appeal any portion of the sentence, with the exception that

27   the USAO reserves the right to appeal the amount of restitution

28   ordered if that amount is less than $1,230.12.

                                            11
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 12 of 27 Page ID #:457



 1                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 2         19.   Defendant agrees that if, after entering a guilty plea

 3   pursuant to this agreement, defendant seeks to withdraw and succeeds

 4   in withdrawing defendant’s guilty plea on any basis other than a

 5   claim and finding that entry into this plea agreement was

 6   involuntary, then (a) the USAO will be relieved of all of its

 7   obligations under this agreement; and (b) should the USAO choose to

 8   pursue any charge that was either dismissed or not filed as a result

 9   of this agreement, then (i) any applicable statute of limitations

10   will be tolled between the date of defendant’s signing of this

11   agreement and the filing commencing any such action; and

12   (ii) defendant waives and gives up all defenses based on the statute

13   of limitations, any claim of pre-indictment delay, or any speedy

14   trial claim with respect to any such action, except to the extent

15   that such defenses existed as of the date of defendant’s signing

16   this agreement.

17                   RESULT OF VACATUR, REVERSAL, OR SET-ASIDE

18         20.   Defendant agrees that if the count of conviction is

19   vacated, reversed, or set aside, both the USAO and defendant will be

20   released from all their obligations under this agreement.

21                           EFFECTIVE DATE OF AGREEMENT

22         21.   This agreement is effective upon signature and execution

23   of all required certifications by defendant, defendant’s counsel,

24   and an Assistant United States Attorney.

25                                BREACH OF AGREEMENT

26         22.   Defendant agrees that if defendant, at any time after the

27   signature of this agreement and execution of all required

28   certifications by defendant, defendant’s counsel, and an Assistant

                                            12
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 13 of 27 Page ID #:458



 1   United States Attorney, knowingly violates or fails to perform any

 2   of defendant’s obligations under this agreement (“a breach”), the

 3   USAO may declare this agreement breached.         All of defendant’s

 4   obligations are material, a single breach of this agreement is

 5   sufficient for the USAO to declare a breach, and defendant shall not

 6   be deemed to have cured a breach without the express agreement of

 7   the USAO in writing.      If the USAO declares this agreement breached,

 8   and the Court finds such a breach to have occurred, then: (a) if

 9   defendant has previously entered a guilty plea pursuant to this

10   agreement, defendant will not be able to withdraw the guilty plea,

11   (b) the USAO will be relieved of all its obligations under this

12   agreement, and (c) the Court’s failure to follow any recommendation

13   or request regarding sentence set forth in this agreement will not

14   provide a basis for defendant to withdraw defendant’s guilty plea.

15         23.   Following the Court’s finding of a knowing breach of this

16   agreement by defendant, should the USAO choose to pursue any charge

17   that was either dismissed or not filed as a result of this

18   agreement, then:

19               a)   Defendant agrees that any applicable statute of

20   limitations is tolled between the date of defendant’s signing of

21   this agreement and the filing commencing any such action.

22               b)   Defendant waives and gives up all defenses based on

23   the statute of limitations, any claim of pre-indictment delay, or

24   any speedy trial claim with respect to any such action, except to

25   the extent that such defenses existed as of the date of defendant’s

26   signing this agreement.

27               c)   Defendant agrees that: (i) any statements made by

28   defendant, under oath, at the guilty plea hearing (if such a hearing

                                            13
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 14 of 27 Page ID #:459



 1   occurred prior to the breach); (ii) the agreed to factual basis

 2   statement in this agreement; and (iii) any evidence derived from

 3   such statements, shall be admissible against defendant in any such

 4   action against defendant, and defendant waives and gives up any

 5   claim under the United States Constitution, any statute, Rule 410 of

 6   the Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

 7   Criminal Procedure, or any other federal rule, that the statements

 8   or any evidence derived from the statements should be suppressed or

 9   are inadmissible.

10        COURT AND THE UNITED STATES PROBATION AND PRETRIAL SERVICES

11                                 OFFICE NOT PARTIES

12         24.   Defendant understands that the Court and the United States

13   Probation and Pretrial Services Office are not parties to this

14   agreement and need not accept any of the USAO’s sentencing

15   recommendations or the parties’ agreements to facts or sentencing

16   factors.

17         25.   Defendant understands that both defendant and the USAO are

18   free to: (a) supplement the facts by supplying relevant information

19   to the United States Probation and Pretrial Services Office and the

20   Court, (b) correct any and all factual misstatements relating to the

21   Court’s Sentencing Guidelines calculations and determination of

22   sentence, and (c) argue on appeal and collateral review that the

23   Court’s Sentencing Guidelines calculations and the sentence it

24   chooses to impose are not error, although each party agrees to

25   maintain its view that the calculations in paragraph 12 are

26   consistent with the facts of this case.         While this paragraph

27   permits both the USAO and defendant to submit full and complete

28   factual information to the United States Probation and Pretrial

                                            14
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 15 of 27 Page ID #:460



 1   Services Office and the Court, even if that factual information may

 2   be viewed as inconsistent with the facts agreed to in this

 3   agreement, this paragraph does not affect defendant’s and the USAO’s

 4   obligations not to contest the facts agreed to in this agreement.

 5         26.   Defendant understands that even if the Court ignores any

 6   sentencing recommendation, finds facts or reaches conclusions

 7   different from those agreed to, and/or imposes any sentence up to

 8   the maximum established by statute, defendant cannot, for that

 9   reason, withdraw defendant’s guilty plea, and defendant will remain

10   bound to fulfill all defendant’s obligations under this agreement.

11   Defendant understands that no one –- not the prosecutor, defendant’s

12   attorney, or the Court –- can make a binding prediction or promise

13   regarding the sentence defendant will receive, except that it will

14   be within the statutory maximum.

15                             NO ADDITIONAL AGREEMENTS

16         27.   Defendant understands that, except as set forth herein,

17   there are no promises, understandings, or agreements between the

18   USAO and defendant or defendant’s attorney, and that no additional

19   promise, understanding, or agreement may be entered into unless in a

20   writing signed by all parties or on the record in court.

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                            15
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 16 of 27 Page ID #:461
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 17 of 27 Page ID #:462



 1                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 2         28.   The parties agree that this agreement will be considered

 3   part of the record of defendant’s guilty plea hearing as if the

 4   entire agreement had been read into the record of the proceeding.

 5   AGREED AND ACCEPTED
 6   UNITED STATES ATTORNEY’S OFFICE
     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7
     TRACY L. WILKISON
 8   Acting United States Attorney
 9
                                                   May 14, 2021
10   ELIA HERRERA                                  Date
     Assistant United States Attorney
11

12   ALMA ZUNO                                     Date
     Defendant
13
                                                   5/14/2021
14   ISABEL BUSSARAKUM                             Date
     Deputy Federal Public Defender
15   Attorney for Defendant ALMA ZUNO
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            16
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 18 of 27 Page ID #:463
     Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 19 of 27 Page ID #:464



 1                     CERTIFICATION OF DEFENDANT’S ATTORNEY

 2         I am Alma Zuno’s attorney.       I have carefully and thoroughly

 3   discussed every part of this agreement with my client.            Further, I

 4   have fully advised my client of her rights, of possible pretrial

 5   motions that might be filed, of possible defenses that might be

 6   asserted either prior to or at trial, of the sentencing factors set

 7   forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines

 8   provisions, and of the consequences of entering into this agreement.

 9   To my knowledge: no promises, inducements, or representations of any

10   kind have been made to my client other than those contained in this

11   agreement; no one has threatened or forced my client in any way to

12   enter into this agreement; my client’s decision to enter into this

13   agreement is an informed and voluntary one; and the factual basis

14   set forth in this agreement is sufficient to support my client’s

15   entry of a guilty plea pursuant to this agreement.

16

17                                                 5/14/2021
     ISABEL BUSSARAKUM                             Date
18   Deputy Federal Public Defender
     Attorney for Defendant ALMA ZUNO
19

20

21

22

23

24

25

26

27

28

                                            18
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 20 of 27 Page ID #:465




                 EXHIBIT A
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 21 of 27 Page ID #:466

                          UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

                         CONTRACT FOR PARTICIPATION
           CONVICTION AND SENTENCE ALTERNATIVES (ACASA@) PROGRAM
                         POST-GUILTY PLEA DIVERSION

Name:                 US v. Alma Zuno
Docket#:              CR 19-59-AB

Offense:              18 U.S.C. § 1344 (bank fraud)

INTRODUCTION

You have been invited to participate in the Conviction and Sentence Alternatives (ACASA@)
program of the Central District of California as part of post-guilty plea diversion. Participation
is entirely voluntary, but will require you to enter a guilty plea to one or more of the criminal
charges currently pending against you in the case referenced above. The Court will need to
make a final determination whether to accept your guilty plea and plea agreement before you can
begin participation in the CASA program. If the Court agrees to accept your guilty plea and plea
agreement, in doing so approving your participation, and you thereafter successfully complete
the CASA program, then, as specified in the plea agreement pursuant to which you enter your
guilty plea), that guilty plea will be vacated and the criminal charges against you in the case
referenced above will be dismissed with prejudice.

CASA PROGRAM BASICS

The CASA Program will last at least one year, with the possibility that it may be extended up to
no more than two years. Participants in the program will have their cases referred to the CASA
Program Judicial Officer before whom they will enter guilty pleas pursuant to plea agreements
with the United States Attorney=s Office for the Central District of California (AUSAO@). If
the CASA Program Judicial Officer accepts a Participant=s guilty pleas and plea agreement, it
will constitute final approval for participation in the CASA program, which will include a period
of supervision by a CASA Program Pretrial Services Officer (ACPPSO@). Participants agree to
participate in a drug and alcohol evaluation and in any and all treatment and testing
recommended. In addition to the requirements of actively engaging in any treatment and testing
that may be recommended for substance abuse issues, Participants are also required to participate
in programs designed to address underlying causes of criminal activity and to comply with all
conditions of post-guilty plea diversion that may be required by the plea agreements pursuant to
which they entered their guilty plea and by the CPPSO.

You will be assigned an attorney from the Federal Public Defender's Office (ADFPD@) who is
assigned to the CASA program. An Assistant United States Attorney (AAUSA@) will also be
assigned to the CASA program. Both the DFPD and AUSA will work with the CPPSO to
provide additional support and encouragement for your success in the CASA program.
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 22 of 27 Page ID #:467

CASA PROGRAM APPEARANCES

At least once per month, at a time to be determined, you will be required to appear before the
CASA Program Judicial Officer to evaluate your progress. Every effort will be made to ensure
the time of the appearance does not conflict with your employment or treatment or other
programming. The CPPSO, DFPD, and AUSA will be present, as will treatment and/or other
program providers. Progress reports from the CPPSO will be provided to the Judicial Officer,
the DFPD, and the AUSA. These reports will describe both successes and problems you have
experienced. During the appearances to evaluate your progress, there will be no court reporter
present, and court proceedings will not be transcribed. By signing this contract, you waive your
right to have a court reporter transcribe the court proceedings at these appearances. A court
reporter will be present to transcribe any contested violation hearing or any contested hearing to
determine whether to terminate you from the CASA program.

CASA PROGRAM TREATMENT AND COUNSELING PROGRAMS

An important part of the CASA program will be your participation in substance abuse treatment
and counseling programs and/or other programs addressing underlying causes of criminal
activity as determined necessary by the CPPSO and the other members of the CASA Program
Team. Treatment and other program providers will be expected to share information regarding
your participation and progress in any treatment and counseling programs with all of the
members of the CASA Program Team, including the CASA Program Judicial Officer, CPPSO,
DFPD, AUSA, and any research partner evaluating the CASA program. Treatment and other
program providers will also be present at CASA program appearances, at which they will be
expected to discuss your participation and progress with all of the members of the CASA
Program Team. To enable treatment and other program providers to freely share information
regarding your participation and progress in substance abuse treatment and counseling programs
and other programs, you will be required to execute a waiver of confidentiality in the form
attached as Exhibit A.

LIMITED USE OF STATEMENTS MADE DURING PROGRAM APPEARANCES

Another important part of the CASA program is your complete candor during your CASA
program appearances. To encourage your candor, the USAO has agreed as follows:

       (A)     Except as otherwise provided in subparagraph (B) below, in any criminal
               prosecution that may be brought against you by the USAO, the USAO will
               not offer in evidence in its case-in-chief any statements you make or any
               documents or other information you provide during your CASA program
               appearances ( collectively "CASA program statements").

       (B)     Notwithstanding the USAO's agreement set forth in subparagraph
               (A) above, the USAO may use (i) information derived directly or
               indirectly from CASA program statements for the purpose of
               obtaining and pursuing leads to other evidence, which evidence
               may be used for any purpose, including any criminal prosecution
               of you; and (ii) CASA program statements and all evidence
               obtained directly or indirectly from CASA program statements for

                                                2
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 23 of 27 Page ID #:468

               the purpose of cross-examination should you testify, or to refute or
               counter at any stage of any proceeding (including during the
               USAO's case-in-chief in any criminal prosecution) any evidence,
               argument, statement or representation offered by or on your behalf
               in connection with that proceeding.

The USAO's agreement in subparagraph (A) above is limited to the USAO and cannot bind any
other federal, state, local, or foreign prosecuting, enforcement, administrative, or regulatory
authorities. Moreover, the USAO's agreement in subparagraph (A) above is limited to CASA
program statements and does not apply to any statements made or documents or other
information provided by you at any other time, whether oral, written, or recorded.

CASA PROGRAM SUPERVISION VIOLATIONS AND SANCTIONS

CASA program supervision violations and sanctions will ordinarily be handled on the regularly
scheduled CASA program calendar. The CASA Program Judicial Officer, however, can
schedule an appearance at any time. Sanctions and modifications regarding treatment and other
programs may also be handled on an expedited basis with the consent of the parties and the
CASA Program Judicial Officer.

If a progress report contains an allegation of noncompliance, you may choose to agree that the
allegation is true and waive the traditional protections and procedures afforded to those on pre-
trial supervision when they are accused of violating supervision. If you do so, there will be no
hearing on whether the allegation is true and the CASA Program Judicial Officer will decide
whether a CASA program sanction is appropriate. As noted above, noncompliance may be
handled on an expedited basis outside the presence of the CASA Program Judicial Officer if all
parties agree.

Noncompliant behavior by you, the Participant, will result in sanctions. The range of possible
sanctions has been drafted broadly to assure that some level of sanction is available for every
type of violation. Factors that will influence the type of sanction employed include the
seriousness of the violation, the number of violations, and the amount of time you have remained
compliant, either before a first violation, or between violations. In addition, an important factor
will be whether you voluntarily disclose the violation. Dishonesty on your part will result in
enhanced sanctions. Depending on these factors, any of the sanctions listed below -- including
termination from the CASA program -- is available. As a general rule, where there are repeat
violations, more serious sanctions will be applied. Sanctions may include, but are not limited
to:

$      Judicial reprimand delivered during CASA program proceedings in front of other CASA
       program Participants
$      Order to attend and observe pre-determined CASA program proceedings




                                                 3
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 24 of 27 Page ID #:469

$      Order to submit written assignment (for example, write out an explanation for
       your non-compliant behavior and describe a plan to correct it or write out a list of
       the special conditions of your post-guilty plea diversion and explain how you
       violated those conditions and how you plan to avoid similar violations in the
       future)
$      Curfew restriction for up to 30 days
$      Increase in frequency of progress hearings before the CASA Program Judicial
       Officer
$      Order to participate in community service as part of the CASA program
$      Order to complete a term of home confinement (with conditions that may include
       alcohol monitors and standard location monitoring with GPS)
$      Order to complete a term of up to 30 days at a residential reentry center
$      Order to complete a term at a residential substance abuse treatment facility
$      Order to spend up to 7 days in jail
$      Termination from CASA program

If appropriate, sanctions may be ordered more than once during the course of the CASA
program.

If you admit to the violation, you may be able to complete the sanction and remain in the CASA
program. When expedited action is appropriate and the parties agree, a sanction or adjustment
in treatment can be imposed through a modification without an appearance before the CASA
Program Judicial Officer. The CPPSO's report at the next CASA program appearance will
inform the CASA Program Judicial Officer whether you properly completed the sanction ordered
at the last appearance. Failure to complete ordered sanctions may result in added sanctions, or
termination from the CASA program.

If you wish to contest the violation allegation, you may do so. The only permissible contested
hearing in the CASA program, however, is a claim of actual innocence of the alleged violation.
If you wish to have a contested hearing, the DFPD will assist you in contesting the violation
allegation. The CASA Program Judicial Officer will ultimately decide whether the allegation is
true.

It is important to note that the CPPSO need not wait until your scheduled program appearance to
address problems in supervision. If you fail to abide by directions of the CPPSO, or if the
CPPSO believes that you have committed other violations of your supervision, the CPPSO will
have discretion to contact you directly to address the violation; to arrive at a proposed method of
addressing the violation through discussions with the CASA Program Judicial Officer, DFPD,
and/or AUSA; or to request the issuance by the CASA Program Judicial Officer of a warrant for
your arrest.

TERMINATION FROM THE CASA PROGRAM

You may be involuntarily terminated from the CASA program if you fail to participate in
treatment or other programs or if you violate the terms of the CASA program or your post-guilty

                                                 4
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 25 of 27 Page ID #:470

plea diversion -- including failure to make CASA program court appearances, failure to
participate actively in the CASA program, repeated drug use, or a new law violation. Final
decisions regarding involuntary termination will be made by the CASA Program Judicial
Officer. If you are involuntarily terminated from the CASA program, you will return to regular
pretrial supervision and your case will be set for sentencing before the CASA Program Judicial
Officer B in imposing sentence, the CASA Program Judicial Officer will not be bound to provide
the benefits that your plea agreement would have required had you successfully completed the
CASA program.

You may also at any time voluntarily discontinue your participation in the program and have
your criminal case set for sentencing before the CASA Program Judicial Officer B again,
however, in such an instance, the CASA Program Judicial Officer will not be bound to provide
the benefits that your plea agreement would have required had you successfully completed the
CASA program.

Whether your termination from the CASA program is voluntary or involuntary, the CASA
Program Judicial Officer will be aware of, and can consider in imposing sentence, all conduct
that has taken place during your participation in the CASA program, including successes,
failures, and sanctions that occurred during your participation in the CASA program.

GRADUATION AND BENEFITS

Upon successful completion of the CASA program, as determined by the CASA Program
Judicial Officer and the other members of the CASA Program Team subject to the minimum
requirement that, if you are determined to have a substance abuse issue, you have demonstrated
at least six months of continuous sobriety, you will receive the benefits specified in your plea
agreement, which will include [being permitted to withdraw your previously-entered guilty plea,
with the criminal charges previously pending at the time of your guilty plea dismissed with
prejudice.

///

///

///

///

///

///

///

///


                                               5
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 26 of 27 Page ID #:471
Case 2:19-cr-00059-AB Document 118 Filed 05/14/21 Page 27 of 27 Page ID #:472


CASA Program Pretrial Services Officer:

I, __________________________________, the Pretrial Services Officer assigned to the CASA
program, accept the above named Participant into the CASA program subject to the terms of this
Contract and the plea agreement that would be a condition of the Participant=s participation in
the CASA program.


____________________________________
Signature                                                                  Date
[Typed Name]

CASA Program Judicial Officer:

Subject to the Court’s acceptance of the Participant=s guilty plea and plea agreement, the Court
hereby accepts the above named Participant into the CASA Program subject to the terms of this
Contract and the plea agreement that would be a condition of the Participant=s participation in
the CASA program.



____________________________________
Signature                                                                  Date
[Typed Name]




                                                7
